Order, Supreme Court, Bronx County (Bertram Katz, J.), entered on or about August 24, 1993, which, inter alia, denied defendant’s Westcroft’s motion for summary judgment, unanimously affirmed, without costs or disbursements.
The IAS Court’s findings in a previous order denying a stay of arbitration do not have a preclusive effect on plaintiff on the issue of Westcroft’s alleged ultra vires conduct in executing the collective bargaining agreement on plaintiff’s behalf without prior approval. Contrary to Westcroft’s argument, the LAS Court never found that plaintiff ratified Westcroft’s execution of that agreement. Thus, the IAS Court properly denied Westcroft’s motion for summary judgment inasmuch as issues of fact exist with regard to whether, as alleged in the complaint, Westcroft violated its management agreement with plaintiff. Concur—Murphy, P. J., Sullivan, Rosenberger and Asch, JJ.